DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Is the claimed invention a statutory category of invention?
Claims 1 and 12 are directed to a method for monitoring online usage of minors (Step 1, Yes).  

Step 2A, Prong 1: Does the claim recite an abstract idea?
The limitation of steps: monitoring a user interaction performed at a client device; determining whether the monitored user interaction is associated with noneducational content or a non-educational application; in response to determining that the monitored user interaction is associated with non-educational content or a non-educational application, increasing an activity timer based on ongoing interactions with the non-educational content or the non-educational application; and in response to determining that the current value of the activity timer exceeds a predetermined threshold value, triggering an interruption process on the client device causing at least one educational activity to be performed by the user of the client device as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  This type of mental process can be practically performed in the human mind, for instance by an adult may mentally monitors the usage of an electronic device, keep track of the activity timer and request an interruption to be performed by a minor.  The mere nominal recitation of at least one processor performing these steps does not take the claim limitation outside of the mental processes grouping. Thus, the claim recites a mental process (Step 2A, Prong 1: yes).

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.
With respect to the instant claims, claims 1 and 12 recite the additional elements of: at least one processor, a computer-readable storage device, client device, activity timer.  The limitations of an activity timer for recording ongoing interactions mere data acquisition which is extra solution activity that does not provide a practical application of an abstract method.  It is particularly noted that the use of a computing device "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Even in combination, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits, such as an improvement to a computing system, on practicing the abstract idea (STEP 2A, Prong 2: NO). 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 1 and 12 recite the additional elements of: at least one processor, a computer-readable storage device, client device, activity timer set forth above for Step 2A, Prong 2. Applicant’s own specification teaches the claimed generic computer which performs generic computer functions that are well-understood, routine and conventional activities previous known in the industry. For example, Applicant's Specification: "In general, each illustrated component may be adapted to execute any suitable operating system, including Linux, UNIX, Windows, Mac OS®, Java™, Android™, Windows Phone OS, or iOS™, among others” (Applicant’s specification, [0023]) and “The present disclosure contemplates the use of data processing apparatuses with or without conventional operating systems, for example LINUX, UNIX, WINDOWS, MAC OS, ANDROID, IOS, or any other suitable conventional operating system” (Applicant’s specification, [0070]).  There is no indication in the Specification that Applicants have achieved an advancement or improvement in monitoring computer usage technologies.   Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Dependent claims 2-11 and 13-20 inherit the deficiencies of their respective parent claims through their dependencies and do not recite additional limitations sufficient to direct the claims to more than the claimed abstract idea, and are thus rejected for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braunberger et al. (US 2003/0077559 A1).
Re claims 1, 12:
1. Braunberger teaches a system (Braunberger, Abstract), comprising: 
at least one processor; and a computer-readable storage device coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations comprising (Braunberger, [0012]; [0021]): 
monitoring a user interaction performed at a client device; determining whether the monitored user interaction is associated with non-educational content or a non-educational application (Braunberger, [0023], “The user application may, for example, be a computer application such as a computer chess game, an Internet chat session, a music or video application, a video game played on a game player, or a television program viewed on a television set or on a computer configured to receive television programs”); 
in response to determining that the monitored user interaction is associated with non-educational content or a non-educational application, increasing an activity timer based on ongoing interactions with the non-educational content or the non-educational application (Braunberger, [0023], “When a suspension criterion is met, the user application is suspended or paused (e.g., auto-paused) and the student is required to perform an educational task before the user application is resumed”; [0012], “The suspension criterion may be that a pre-determined time interval has elapse”); and 
in response to determining that the current value of the activity timer exceeds a predetermined threshold value, triggering an interruption process on the client device causing at least one educational activity to be performed by the user of the client device (Braunberger, [0023], “When a suspension criterion is met, the user application is suspended or paused (e.g., auto-paused) and the student is required to perform an educational task before the user application is resumed”; [0012], “The suspension criterion may be that a pre-determined time interval has elapse”).

12. A computer-implemented method (Braunberger, Abstract), comprising: 
monitoring a user interaction performed at a client device (Braunberger, [0012]; [0021); 
determining whether the monitored user interaction is associated with non-educational content or a non-educational application (Braunberger, [0023], “The user application may, for example, be a computer application such as a computer chess game, an Internet chat session, a music or video application, a video game played on a game player, or a television program viewed on a television set or on a computer configured to receive television programs”); 
in response to determining that the monitored user interaction is associated with non-educational content or a non-educational application, increasing an activity timer based on ongoing interactions with the non-educational content or the non-educational application (Braunberger, [0023], “When a suspension criterion is met, the user application is suspended or paused (e.g., auto-paused) and the student is required to perform an educational task before the user application is resumed”; [0012], “The suspension criterion may be that a pre-determined time interval has elapse”); and 
in response to determining that the current value of the activity timer exceeds a predetermined threshold value, triggering an interruption process on the client device causing at least one educational activity to be performed by the user of the client device (Braunberger, [0023], “When a suspension criterion is met, the user application is suspended or paused (e.g., auto-paused) and the student is required to perform an educational task before the user application is resumed”; [0012], “The suspension criterion may be that a pre-determined time interval has elapse”).

Re claims 2, 13:
2. The system of claim 1, wherein the non-educational content or the non-educational application comprises a multimedia video, wherein the multimedia video is classified as entertainment (Braunberger, [0023], “The user application may, for example, be a computer application such as a computer chess game, an Internet chat session, a music or video application, a video game played on a game player, or a television program viewed on a television set or on a computer configured to receive television programs”).

13. The method of claim 12, wherein the non-educational content or the non-educational application comprises a multimedia video, wherein the multimedia video is classified as entertainment (Braunberger, [0023], “The user application may, for example, be a computer application such as a computer chess game, an Internet chat session, a music or video application, a video game played on a game player, or a television program viewed on a television set or on a computer configured to receive television programs”).

Re claims 3, 14:
3. The system of claim 1, wherein in response to determining that the monitored user interaction is associated with educational content or an educational application, maintaining the activity timer at a present value based on ongoing interactions with the educational content or the educational application (Braunberger, [0012], “pre-determined time interval”; [0025], “For example, the suspension criterion may be the elapse of a pre-determined amount of time since the last educational task, such as one hour, so that the student is required to perform an educational task once every hour”; the “pre-determined time interval" (or activity timer) will be reset back to zero when the student complete the educational task).

14. The method of claim 12, wherein in response to determining that the monitored user interaction is associated with educational content or an educational application, maintaining the activity timer at a present value based on ongoing interactions with the educational content or the educational application (Braunberger, [0012], “pre-determined time interval”; [0025], “For example, the suspension criterion may be the elapse of a pre-determined amount of time since the last educational task, such as one hour, so that the student is required to perform an educational task once every hour”; the “pre-determined time interval" (or activity timer) will be reset back to zero when the student complete the educational task).

Re claims 4, 15:
4. The system of claim 1, wherein in response to determining that the current value of the activity timer does not exceed the predetermined threshold value, continuing to monitor the user interaction performed at the client device (Braunberger, [0012], “The suspension criterion may be that a pre-determined time interval has elapse”; [0025], “The user application is suspended according to a suspension criterion. For example, the suspension criterion may be the elapse of a pre-determined amount of time since the last educational task, such as one hour, so that the student is required to perform an educational task once every hour”).

15. The method of claim 12, wherein in response to determining that the current value of the activity timer does not exceed the predetermined threshold value, continuing to monitor the user interaction performed at the client device (Braunberger, [0012], “The suspension criterion may be that a pre-determined time interval has elapse”; [0025], “The user application is suspended according to a suspension criterion. For example, the suspension criterion may be the elapse of a pre-determined amount of time since the last educational task, such as one hour, so that the student is required to perform an educational task once every hour”).

Re claims 5, 16:
5. The system of claim 1, wherein activity time is increased based on an actual amount of time spent interacting with the non-educational content or the non-educational application.  16. The method of claim 12, wherein activity time is increased based on an actual amount of time spent interacting with the non-educational content or the non-educational application (Braunberger, [0012], “pre-determined time interval”; [0025], “For example, the suspension criterion may be the elapse of a pre-determined amount of time since the last educational task, such as one hour, so that the student is required to perform an educational task once every hour”; [0060], “FIG. 3 illustrates a flow chart 200 for the background mode 52 when the suspension criterion is the elapse of a pre-determined time interval, X”). 

Re claims 6, 17:
6. The system of claim 1, wherein activity time is increased based on a number of discrete non-educational activities are monitored.  17. The method of claim 12, wherein activity time is increased based on a number of discrete non-educational activities are monitored (Braunberger, [0012], “pre-determined time interval”; [0025], “For example, the suspension criterion may be the elapse of a pre-determined amount of time since the last educational task, such as one hour, so that the student is required to perform an educational task once every hour”; [0060], “FIG. 3 illustrates a flow chart 200 for the background mode 52 when the suspension criterion is the elapse of a pre-determined time interval, X”).

Re claims 7, 18:
7. The system of claim 1, wherein the predetermined threshold value is defined by an administrator associated with the user, wherein the administrator manages the at least one educational activities.  18. The method of claim 12, wherein the predetermined threshold value is defined by an administrator associated with the user, wherein the administrator manages the at least one educational activities (Braunberger, [0028], “The Configuration GUI lets a parent, guardian, or teacher (a testing administrator) set parameters stored in configuration files used to configure the testing system. These configuration files may set the time intervals during which the student is presented with an educational task, or it may set the types of educational tasks that the student is presented with, including the topics and difficulty level of the educational tasks.”).

Re claims 8, 19:
8. The system of claim 1, wherein triggering an interruption process comprises pausing the non-educational content or the non-educational application.  19. The method of claim 12, wherein triggering an interruption process comprises pausing the non-educational content or the non-educational application (Braunberger, [0023], “When a suspension criterion is met, the user application is suspended or paused (e.g., auto-paused”).

Re claims 9, 20:
9. The system of claim 1, the operations further comprising: 
evaluating a performance of the at least one educational activity; determining whether the evaluated performance exceeds a performance threshold (Braunberger, fig. 4, 301 - 307); 
in response to determining that the evaluated performance exceeds the performance threshold, ending the interruption process on the client device and providing access to the non-educational content or the non-educational application (Braunberger, fig. 4, 305, “Does input match correct answer?”, “No”, “Yes”; Yes – ending the interruption process); and
in response to determining that the evaluated performance does not exceed the performance threshold, identifying at least one additional educational activity to be performed during the interruption process (Braunberger, fig. 4, 305, “Does input match correct answer?”, “No”, “Yes”; “Incorrect”, user is require to perform the educational task again).

20. The method of claim 12, further comprising: 
evaluating a performance of the at least one educational activity, wherein the results of the evaluation of the performance of the at least one educational activity are transmitted to at least one administrator associated with the user (Braunberger, fig. 4, 301 - 307); 
determining whether the evaluated performance exceeds a performance threshold; 
in response to determining that the evaluated performance exceeds the performance threshold, ending the interruption process on the client device and providing access to the non-educational content or the non-educational application (Braunberger, fig. 4, 305, “Does input match correct answer?”, “Yes” and “Correct” – ending the interruption process); and 
in response to determining that the evaluated performance does not exceed the performance threshold, identifying at least one additional educational activity to be performed during the interruption process (Braunberger, fig. 4, 305, “Does input match correct answer?”, “No” and “Incorrect” - user is require to perform the educational task again).

10. The system of claim 9, wherein the results of the evaluation of the performance of the at least one educational activity are transmitted to at least one administrator associated with the user (Braunberger, [0036], “The testing system can also provide information about a student's performance. For example, it can provide a test score giving the percentage of educational tasks that the student performed correctly. A testing administrator can use these test scores and other information to gauge how well a student is learning educational materials”).

Re claim 11:
11. The system of claim 1, the operations further comprising: determining, after the triggering of the interruption process and before the at least one educational activities are completed, that the user of the client device has ended the at least one educational activity; in response to the determination, storing an indication that the interruption process is to be maintained in response to the next interaction with the client device; and in response to determining an attempt at a next interaction with the client device by the user, triggering the interruption process in response to the attempt at the next interaction (Braunberger, fig. 4, 305, “Does input match correct answer?”, “No” and “Incorrect”; a user is require to perform the educational task again (next interaction) when an incorrect answer is given.  Braunberger teaches a resumption criterion may be that the student completes an educational task, which may be the supplying of the correct answer to one or more questions; a user is required to a plurality of questions (multiple interactions)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 13 of U.S. Patent No. 11087634 (‘634). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘634.
Claims 1, 12 (See Claims 1, 12 of ‘634).
Claims 2, 7 – 11, 13, 18 – 20 (See Claims 2 – 8, 10 – 13 of ‘634).
Claims 3 – 6, 14 – 17 (See claims 1, 12 of ‘634).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715